Citation Nr: 1728667	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  16-06 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for the orthopedic manifestations of degenerative disease of the lumbar spine (lumbar spine disability), prior to August 13, 2015, and in excess of 20 percent thereafter.

2.  Entitlement to a separate compensable evaluation prior to August 13, 2015, and in excess of 10 percent thereafter for left lower extremity radiculopathy. 

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. Foth, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1959 to June 1977. 

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland that denied an initial rating higher than 10 percent for the orthopedic manifestations of the service-connected lumbar spine disability.  Because the rating schedule directs that neurological manifestations (radiculopathy) of spinal disabilities should also be considered when rating a spinal disability, the Board has included that issue on the title page.

A December 2015 rating decision granted a 20 percent rating for the lumbar spine disability, effective August 13, 2015.  However, as that increase did not represent a total grant of the benefit sought on appeal, the claim for increase remains before the board.  AB v. Brown, 6 Vet. App. 35 (1993).  

The issue of entitlement to a TDIU due to service-connected disabilities has also been raised by the record during the course of this appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that, in the context of an initial adjudication of a claim of entitlement to service connection or in the context of a claim for an increase "a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability").  Accordingly, that issue has been added to the title page. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.S. § 7107(a)(2) (LexisNexis 2017).



FINDINGS OF FACT

1.  Prior to August 13, 2015, the disability picture associated with the orthopedic manifestations of the Veteran's lumbar spine disability most closely approximated the criteria for a 10 percent disability evaluation: forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees.  It has not been manifested by muscle spasm, guarding, or localized tenderness severe enough to result in an abnormal gait or abnormal spinal contour.

2.  Since August 13, 2015, the disability picture associated with the orthopedic manifestations of  the Veteran's lumbar spine disability has most closely approximated the criteria for a 40 percent evaluation: forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.

3.  From January 27, 2010 until August 13, 2015, the signs and symptoms of left lower extremity radiculopathy associated with the Veteran's lumbar spine disability most closely approximated mild incomplete paralysis of the sciatic nerve.

4.  From August 13, 2015 forward, the signs and symptoms of left lower extremity radiculopathy associated with Veteran's lumbar spine disability most nearly approximate moderate incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  Prior to August 13, 2015, the criteria for the assignment of an initial disability rating in excess of 10 percent for the orthopedic manifestations of the Veteran's lumbar spine disability were not met.  38 U.S.C.S §§ 1155, 5103A, 5107 (LexisNexis 2017); 38 C.F.R §§ 3.102, 4.1, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5242.

2.  Since August 13 2015, the criteria for the assignment of a disability rating of 40 percent, but no higher, for the Veteran's lumbar spine disability have been met.  38 U.S.C.S §§ 1155, 5103A, 5107 (LexisNexis 2017); 38 C.F.R §§ 3.102, 4.1, 4.10, 4.40, 4.45, 4.71a, DC 5242.

3.  From January 27, 2010 until August 13, 2015, the criteria for an initial rating of 10 percent, but no higher, for the Veteran's left lower extremity radiculopathy were met.  38 U.S.C.S 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.124, 4.124a, DC 8520.

4.  Since August 13, 2015, the criteria for an increased initial evaluation of 20 percent, but no higher, for the Veteran's left lower extremity radiculopathy have been met.  38 U.S.C.S 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.124, 4.124a, DC 8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.S. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

Regarding the duty to notify, where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, as is the case with the Veteran's claim for a higher initial disability rating for the lumbar spine disability, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).

VA also fulfilled its duty to the assist the Veteran by acquiring all obtainable evidence in the support of the Veteran's claim.  The Veteran submitted medical records and statements in support of his claim.  The VA treatment records, VA examination report, private treatment records, and a thoracolumbar spine disability benefits questionnaire (DBQ) from the Veteran's private physician have been associated with the claims file.  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim. 

Coincident to VA's duty to assist the Veteran in substantiating his claim, VA must provide an examination or obtain a medical opinion when necessary.  38 U.S.C.S § 5103A(d); 38 C.F.R. § 3.159(c)(4).  VA afforded the Veteran a VA spine examination in August 2010.  The Board finds that the examination details the Veteran's assertions, obtained an accurate history, and provide factual foundations and reasoned bases for the conclusions that were reached.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran was advised of the examination report and had the opportunity to respond.  Accordingly, the Board finds that VA's duty to assist has been met. 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Lumbar Spine Disability Ratings

The Veteran is seeking a higher initial rating for his service-connected lumbar spine disability, which was rated as 10 percent disabling prior to August 13, 2015, and as 20 percent disabling thereafter.  

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.S. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an award of service connection for that disability, separate, or "staged," ratings can be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Presently, the Veteran's lumbar spine disability is rated under 38 C.F.R. § 4.71a, DC 5242.  Pursuant to 38 C.F.R. §4.71a, disabilities assigned DC 5242 are rated under the General rating formula for diseases and injures of the spine (general rating formula).  However, the Board acknowledges an August 2015 DBQ spine examination conducted by a private physician that indicated that the Veteran also had intervertebral disc syndrome (IVDS) with at least one incapacitating episode a week.  As such, the Board will also consider rating the Veteran under the formula for rating IVDS based on incapacitating episodes.  
Under the general rating formula, a 10 percent disability rating is warranted when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or where the disability is manifested by muscle spasm, guarding, or localized tenderness which is not severe enough to result in an abnormal gait or abnormal spinal contour.  A 20 percent disability rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  Lastly, A 100 percent rating is warranted when there is unfavorable ankylosis of the entire spine. 

Note 5 to the general rating formula defines unfavorable ankylosis as "a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spinal column is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching."  Note 5 to the general rating formula also clarifies that "[f]ixation of a spinal segement in neutral position (zero degrees) always represents favorable ankylosis." 

Comparatively, under the formula for rating IVDS, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent evaluation is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note 1 to the formula for rating IVDS based on incapacitating episodes defines an incapacitating episode as "a period of acute signs and symptoms due to [IVDS] that requires bed rest prescribed by a physician and treatment by a physician."

Further, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the Veteran experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare ups, and those factors not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). 

Instead, the Court in Mitchell v. Shinseki explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or maligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the Veteran or when reasonably raised by the record. Burton v. Shinseki, 25 Vet. App. 1 (2011).

As an initial matter, although the August 2015 private examiner noted that the Veteran had IVDS with at least one incapacitating episode a week, the evidence of record does not reflect physician-prescribed bedrest and is silent as to incapacitating episodes prior to that date.  For example, in this regard, the August 2010 VA examiner reported no incapacitating episodes due to back pain in the last 12 months.  Although the  Veteran reported in September 2011 that he did not leave his house due to his herniated disc flare ups, as he was unable to get out of bed, and everything had to be done for him, because  there is no evidence demonstrating that he was  prescribed bedrest by a physician, they are not considered incapacitating episodes pursuant to the IVDS criteria.  Moreover, as there are no other incapacitating episodes of record, and the Veteran is already in receipt of a 20 percent rating under the general rating formula for the period since August 13, 2015 , the Board finds that using the IVDS rating criteria would not provide a higher rating for the Veteran.  Therefore, the Board will use the general rating formula.

Turning to the clinical evidence pertinent for the application of the general rating formula, the record reflects that the Veteran sought treatment in April 2010 for complaints of the acute onset of low back pain and left anterior thigh pain after he unplugged his hot tub and bent over to release the drain.  On physical examination, he was observed to ambulate independently with no apparent difficulty or discomfort.  Range of motion of the lumbar spine was noted to be mildly reduced in lumbar flexion.  Lateral bending to the left reproduced typical pain.  Precise ranges of motion were not recorded.

The Veteran was afforded a VA examination in August 2010 for his lumbar spine disability.  At the time of the examination, the Veteran stated that he was able to walk one-half mile at a time, and reported that he played golf three times per week.  The examiner observed the Veteran to walk briskly down the hall without assistive devices, with normal gait and posture.  Physical examination revealed no localized tenderness, no spasm, no deformity, and no ankylosis.  The examiner also reported that there were no episodes of flare-up.  Range of motion testing revealed forward flexion to 70 degrees, extension to 10 degrees, right lateral flexion to 15 degrees, left lateral flexion to 15 degrees, right lateral rotation to 15 degrees, and left lateral rotation to 15 degrees.  The examiner reported that there was no pain in the range of motion testing and no loss of motion with repeated maneuvers.  The examiner further reported that there was no evidence of additional loss of range of motion after repetitive use due to pain, weakness, fatigue, lack of endurance after repetitive motion, or incoordination.  
Following the August 2010 VA examination, the Veteran continued to complain of and seek treatment for lumbar back pain and discomfort.  He reported that he received lumbar nerve block root injections, and that he was limited with his walking distance and duration.  Additionally, September 2013 private treatment records show  that the Veteran had limited range of motion with lumbar back pain on the left lateral flexion, returning from flexion, and extension.  Specific ranges of motion, however, were not recorded.

In reviewing the evidence dated prior August 13, 2015, the Board concludes that the preponderance of the evidence does not support a finding that the criteria for a rating higher than 10 percent under the general rating formula were met.  There is no evidence of record that the Veteran's had forward flexion greater than 60 degrees but not greater than 85 degrees; or that the combined range of motion of the thoracolumbar spine was greater than 120 degrees but not greater than 235 degrees; or that the disability was manifested by muscle spasm, guarding, or localized tenderness.  
Turning next to the period since August 13, 2015, on the August 2015 DBQ spine examination, the Veteran's private physician noted that range of motion testing revealed forward flexion to 55 degrees, extension to 15 degrees, right lateral flexion to 30 degrees, left lateral flexion to 10 degrees, right lateral rotation to 20 degrees, and left lateral rotation to 20 degrees.  Regarding functional impairment, the examiner reported less movement than normal, weakened movement, excess fatigability, pain on movement, and disturbance of locomotion.  The examiner reported the Veteran's range of motion based on functional impairment was forward flexion to 10 degrees and right lateral flexion to 10 degrees.  The private physician additionally indicated that the Veteran had favorable ankylosis of the entire thoracolumbar spine, but did not specify at which point the spine was in a "fixed" position.  The examiner further reported that the Veteran was unable to lift more than 25 pounds and could walk up to one-half of a mile with a slightly altered gait.  The examiner also reported that the Veteran was unable to sit or stand for more than 15 to 30 minutes and had to change positions.  Further, the examiner reported that there was no unfavorable ankylosis of the entire thoracolumbar spine or unfavorable anklyosis of the entire spine.

There is no additional, relevant, evidence pertaining to the orthopedic manifestations of the lumbar spine disability.

In determining the appropriate disability rating for the period since August 13, 2015, the Board considers highly probative the August 2015 private examiner's finding that the Veteran had forward flexion to 10 degrees based on functional impairment and favorable ankylosis of the entire thoracolumbar spine.  Based on these manifestations, the Board concludes that an increased initial evaluation of 40 percent is warranted since August 13, 2015.  As there is no evidence of record of unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the spine for the entire claim period, the Board finds that neither a 50 percent nor 100 percent rating is warranted for the orthopedic manifestations of the lumbar spine disability.

III.  Left Lower Extremity Radiculopathy

The Veteran is seeking a higher initial rating for his service-connected left lower extremity radiculopathy rated at 10 percent since August 13, 2015.  He has not complained of neurological manifestations affecting the right lower extremity, and has not asserted that he is entitled to compensation for such.  As the record does not support a finding that the Veteran does have neurological manifestations affecting the right lower extremity, the Board will limit its focus to the left lower extremity.

Note 1 to the general rating formula provides that associated objective neurological abnormalities are to be rated separately under the appropriate diagnostic code.  See 38 C.F.R. § 4.71a. 

38 C.F.R. §§ 4.123, 4.125-the appropriate regulations discussing neuritis and neuralgia-further address the mechanisms to evaluate radiculopathy.  38 C.F.R. § 4.123 states that neuritis is to be rated on the same scale provided for injury of the nerve involved, "with a maximum equal to severe, incomplete, paralysis."  Likewise, 38 C.F.R. § 4.124 states that neuralgia is to be rated on the same scale as the identifying nerve, "with a maximum equal to moderate incomplete paralysis."
In this case, the Board finds that the assigned 8520 diagnostic code most closely approximates the Veteran's condition, paralysis of the sciatic nerve.  The rating criteria for paralysis of the sciatic nerve are located under 38 C.F.R. § 4.124a, DC 8520.  Regarding neuralgia under DC 8520, a 10 percent evaluation is assigned for mild incomplete paralysis and a 20 percent evaluation is assigned for moderate or severe incomplete paralysis.  See Id.

In this case, the evidence of record supports a finding that the Veteran's left lower extremity symptoms most closely approximated mild incomplete paralysis of the sciatic nerve for the period from January 27, 2010 to August 13, 2015, such that an increased initial rating of 10   percent, but no higher,  under DC 8520 is warranted for that period.  Thereafter, the criteria for an increased initial rating of 20 percent are met.

Turning first to the period prior to August 13, 2015, in a January 2010 statement, the Veteran reported pain and stiffness of his lumbar region that radiated down his anterior and posterior portion of his left leg to his knee.

In April 2010, the Veteran underwent private neurosurgical consultation associated with a flare of radicular symptoms involving the left anterior thigh.  On physical examination, straight leg raising was negative.  Motor and sensory examinations were grossly normal with the exception of some mild hypersensitivity in the left L4 dermatome.  Deep tendon reflexes were symmetrical and nonpathologic.  Hoffmann's maneuver was absent bilaterally.  Steroid injections were recommended.

Records associated with a lumbar nerve root block conducted later that month show that the Veteran characterized his left lower extremity symptoms as burning and numbing pain radiating into the left gluteal region and proximal left leg.  Left side lumbar transforaminal epidural steroid injections were performed with an excellent postanesthetic effect.

On VA spine examination in August 2010, the Veteran reported occasional radiation of pain to the left thigh, which the examiner characterized as mild in nature.  The examiner reported that the deep tendon reflexes were equal bilaterally and symmetrical.  The examiner also reported that the straight leg test was negative.  There were no sensory deficits present.  The Veteran's motor power results were all five out of five in hip flexion, knee extensor, foot dorsiflexor, and plantar flexor.  


In September 2013, the Veteran again underwent neurosurgical consultation for complaints of lumbar spine pain that radiated into the left buttocks and around to the anterior thigh.  He denied any numbness or tingling.  This particular flare up was noted to have been brought on by stepping in a hole in his back yard.  On physical examination, straight leg raising was negative bilaterally.  Motor examination demonstrated normal bulk and tone, with symmetric motor skills.  Sensation was grossly intact to light touch and cortical modalities.  Reflexes were intact and symmetrical.  Clonus and Hoffmann's signs were absent.  His gait was observed to be normal with no ataxia or dysmetria.  Nerve root blocks at left L3-4 and L4-5 were recommended.

There are no further records of neurological complaints until August 2015, when the Veteran's private physician conducted a DBQ spine examination, during which he determined that the Veteran had left lower extremity radiculopathy of mild to moderate severity and no radiculopathy of the right lower extremity.  The examiner noted that the L2, L3, L4, L5, S1, S2, and S3 nerve roots affected the Veteran's left side of his femoral nerve and sciatic nerve.  The examiner reported that the Veteran's left leg had moderate to severe intermittent pain, mild to moderate dull pain, and moderate numbness.  Dermatome testing of the upper anterior thigh, thigh/knee, lower leg/ankle, and foot/toes were conducted, and the results were normal for all testing but decreased for the lower leg/ankle and foot/toes.  The examiner also conducted position sense, vibration sensation, and cold sensation testing.  All results were normal except the left lower extremity,  in which the Veteran had vibration sensation and cold sensation results that were decreased.  The examiner also conducted a pin-prick test and the right was normal, and the left was nearly normal.  The straight leg raising test was positive for the left leg and negative for the right.  The Veteran did not have paraesthesias or dyesthesias.  Muscle testing of the left lower extremity for hip flexion, knee flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, foot abduction, foot adduction, and great toe extension were four out of five (active movement against some resistance).  Muscle testing of the right was normal.  The examiner reported that that the Veteran did not have muscle atrophy.  The examiner further reported that there was a reduction in muscle strength that was related to his lumbar spine disability.  Deep tendon reflexes were normal for both knees and hypoactive for the right ankle and absent with the left ankle.  The examiner indicated that there were no other objective findings due to radiculopathy not already addressed and that there were no other neurological abnormalities due to the thoracolumbar spine. 

There are no further records or complaints pertaining to the neurological manifestations of the lumbar spine disability.

After a review of the relevant evidence of record, the Board finds that an increased initial rating of 10 percent is warranted, effective January 27, 2010, the date as of which it was first shown that the Veteran was experiencing neurological manifestations of his lumbar spine disability.  Prior to that date, the Veteran did not report, and the evidence does not show, any neurological abnormalities.  Additionally, the Board finds that a rating higher than 10 percent is not warranted prior to August 13, 2015, as prior to August 13, 2015, there were no objective signs of neurological impairment which would support a characterization of the impairment as moderate.

Since August 13, 2015, however, the Veteran's disability picture most clearly approximates moderate incomplete paralysis of the sciatic nerve.  As the August 2015 private examiner reported that there were decreased results for vibration sensation, cold sensation, and lower leg/ankle and foot/toes dermatome testing; reduced muscle strength results; and the private examiner rated the severity of the Veteran's radiculopathy as moderate, the Board finds that as of August 13, 2015, an increased initial rating of 20 percent is  appropriate.  In reaching this finding, the Board also considered the Veteran's reports of moderate to severe intermittent pain, mild to moderate dull pain, and moderate numbness.

II.  TDIU

TDIU is granted where a veteran's service-connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2016).

VA will grant a TDIU when the evidence shows that a Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  See 38 U.S.C.S. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In determining whether an appellant is entitled to a total disability rating based upon individual unemployability, neither the appellant's nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. §§ 3.341(a), 4.19.  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991). 

At the outset, the Board notes that the Veteran meets the schedular requirements for a TDIU.  Service connection has been established for the lumbar spine disability (now rated as 40 percent disabling); left lower extremity radiculopathy (rated as 10 percent disabling prior to August 13, 2015, and as 20 percent thereafter); posttraumatic stress disorder (rated at 30 percent disabling); tinnitus (rated at 10 percent disabling); bilateral hearing loss (noncompensable); and hemorrhoids (noncompensable).  The Veteran's combined schedular rating is 70 percent or greater, thus the Veteran meets the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16(a).

After reviewing the evidence of record and resolving all doubt in the Veteran's favor, the Board finds that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  See also 38 U.S.C.S. § 5107.  In making this determination, the Board has considered the Veteran's level of education and his primary employment history working as a registered nurse.  The combined effect of his disabilities makes it unlikely that the Veteran could secure or follow a substantially gainful occupation consisted with his educational level and occupational experience.  

In this regard, in October 2011, a private physician opined that the Veteran was unable to work in his previous capacity as a registered nurse due to his lumbar disc disease.  Additionally, the August 2015 private examiner reported that the Veteran was unable to sit or stand for more than 15 to 30 minutes, having to frequently change positions.  The examiner also reported that the Veteran was unable to lift more than 25 pounds, and the Veteran could walk up to one-half of a mile, albeit with a severely altered gait.  Given this evidence,  the Veteran's complaints of severe pain, his prior work history and his education level, , the Board finds that it would be difficult for him to secure or follow substantially gainful employment as a result of his service-connected disability. 

In sum, the Board finds that the evidence shows that entitlement to a TDIU is warranted.

ORDER

An increased initial rating of 10 percent for the orthopedic manifestations of the lumbar spine disability is granted, for the period prior to August 13, 2015 .

An increased initial rating  of 40 percent for the orthopedic manifestations of the lumbar spine disability is granted, effective August 13, 2015.

An increased initial rating of 10 percent for left lower extremity radiculopathy is granted, effective January 27, 2010. 

An increased initial rating of  20 percent for left lower extremity is granted, effective August 13, 2015.

A TDIU is granted.


____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


